DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paravisi et al. (US 6,644,444).
Re claim 9, Parvisi et al. disclose a pad liner for a brake apparatus, comprising: a pad liner body (42) disposed between a plurality of pin members (38); pad liner support parts (420) extending from two opposing ends of the pad liner body, respectively, and configured to support the plurality of pin members, respectively; a pad liner return part (421 right) connected to the pad liner body so as to press a first brake pad, and brought into contact with the first brake pad so as to provide an elastic restoring force when a brake pedal is released, such that the first brake pad is returned to original state; and a pad liner extension part (421 left) connected to the pad liner body, and brought into contact with a second brake pad so as to press the second brake pad, wherein each of the pad liner support parts comprises: a pad liner support body (5) extending from one of the two opposing ends of the pad liner body (420) and bent toward the respective pin member, and configured to support the respective pin member; and a pad liner mounting part (44, 7) branching out from the pad liner support body (5), extending in a different direction from the pad liner support body, bent toward the respective pin member, and brought into contact with the respective pin member. 

Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.

Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive. 
Re claim 9, Applicant argues that in Paravisi, the pad lining mounting part 44 extends continuously from the pad liner support body and around the support pins from below.  
Similarly to Applicant’s invention, the pad liner support part is continuous, but also comprised of multiple parts in different directions.  In Paravisi, the pad liner support part comprises a pad liner support body (5) extending from one of the two opposing ends of the pad liner body (42) and bent toward the respective pin member, and configured to support the respective pin member and a pad liner mounting part (7) branching out from the pad liner support body (5), extending in a different direction  from the pad liner support body, bent toward the respective pin member and brought into contact with the respective pin member.  The pad liner support body extends downward whereas the pad liner mounting part extends up in Fig. 3-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWNovember 18, 2022